UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROGER EDMONDSON,                        
                Plaintiff-Appellee,
                 v.
AMERICAN MOTORCYCLE ASSOCIATION,
INCORPORATED, a/k/a American
Motorcyclist Association, an Ohio                No. 99-1299
not for profit Corporation;
PARADAMA PRODUCTIONS,
INCORPORATED, d/b/a AMA Pro
Racing, an Ohio Corporation,
               Defendants-Appellants.
                                        
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                          (CA-96-235-1)

                      Argued: December 5, 2000

                      Decided: February 2, 2001

  Before WILKINSON, Chief Judge, TRAXLER, Circuit Judge,
            and HAMILTON, Senior Circuit Judge.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

ARGUED: Edward Anthony Matto, BRICKER & ECKLER, L.L.P.,
Columbus, Ohio, for Appellants. Martin Karl Reidinger, George
2            EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
Ward Hendon, ADAMS, HENDON, CARSON, CROW &
SAENGER, P.A., Asheville, North Carolina, for Appellee. ON
BRIEF: Elizabeth H. Watts, Diane Richards Brey, BRICKER &
ECKLER, L.L.P., Columbus, Ohio; John H. Hasty, WAGGONER,
HAMRICK, HASTY, MONTEITH & KRATT, P.L.L.C., Charlotte,
North Carolina, for Appellants.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In this business tort case, motorcycle road racing promoter and
operator Roger Edmondson (Edmondson) sued his competitor and
former joint venturer, the American Motorcycle Association (the
AMA), and a closely-related entity, Paradama Productions, Inc. (Para-
dama), (collectively the Defendants). Of relevance to the issues on
appeal, Edmondson’s suit alleged claims of conversion, constructive
fraud, and intentional interference with contracts under North Caro-
lina common law and a claim of unfair and/or deceptive practices in
or affecting commerce under North Carolina General Statutes § 75-
1.1, N.C. Gen. Stat. § 75-1.1.

   The jury found the Defendants liable with respect to each of these
claims. With respect to the common law claims, the jury awarded
Edmondson a total of $930,000 in actual damages and $1,000,000 in
punitive damages ($750,000 against the AMA and $250,000 against
Paradama). Pursuant to § 75-16, Edmondson elected to treble the
amount of actual damages the district court presumed the jury
awarded with respect to his § 75-1.1 claim, $930,000, in lieu of
receiving the combined amount of actual and punitive damages
awarded by the jury on his common law claims.

  The Defendants made timely post-trial motions for judgment as a
matter of law or, in the alternative, for a new trial with respect to each
             EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                   3
claim upon which Edmondson prevailed. The district court denied
those motions and entered judgment in favor of Edmondson for
$2,790,000 ($930,000 X 3). The district court also awarded Edmond-
son, over the Defendants’ objection, $390,965 in attorneys’ fees and
$40,707.81 for disbursements pursuant to § 75-16.1

   The Defendants now appeal the district court’s denial of their post-
trial motions and the statutory attorneys’ fees/disbursements award.
For the reasons that follow, we affirm in part, vacate in part, and
remand for further proceedings consistent with this opinion.

                                   I.

   The backdrop for this case is the competitive business of promoting
and operating professional motorcycle road racing on paved oval
tracks. For a professional road racing series to be financially success-
ful, it needs various classes of races, riders to compete in each of the
classes, factory teams, sponsors of the events for particular races or
particular contingencies (such as the winning rider riding on the spon-
sor’s tires), and a track conducive to professional road racing with
facilities for fans. Classes of races are typically defined by the type
of motorcycles run in the race.

   Until 1995, the AMA ran professional motorcycle races of various
types, including road racing. The AMA is an Ohio not-for-profit cor-
poration with its principal place of business in Westerville, Ohio.
Since 1995, Paradama, a for-profit subsidiary of the AMA, has run
the professional motorcycle road races instead of the AMA. Paradama
generally does business as "AMA Pro Racing," and maintains its prin-
cipal place of business in conjunction with and in the same location
as the AMA.

   In 1984, Edmondson founded Championship Cup Series, Inc.
(CCS) in Skyland, North Carolina. From 1984 through 1989,
Edmondson, through CCS, successfully ran amateur and minor league
professional motorcycle road races on tracks throughout the nation.
During this period, Edmondson paid the AMA a sanctioning fee with
respect to his races in order to advertise that his races were sanctioned
by the AMA. For the years 1984 through 1989, CCS did not share any
profits with the AMA, nor was it required to do so for any reason.
4            EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
   On February 6, 1990, CCS and the AMA executed a joint venture
agreement (the 1990 JVA) to jointly administer minor and major
league professional motorcycle road races. Under the 1990 JVA, all
races or meets were to be designated as "AMA National Racing." The
1990 JVA provided for the administration of the various classes of
races, identified which party would administer which races, and pro-
vided for the method of payment for the various administrative func-
tions. For example, the 1990 JVA provided that the AMA would
administer the Superbike, Pro Twins, and 250 GP racing classes,
while CCS would administer the Supersport, Endurance, and U.S.
Twinsports racing classes. The 1990 JVA also included a non-
compete provision prohibiting CCS from competing in professional
motorcycle road racing for two years after termination of the 1990
JVA. With respect to revenue, the 1990 JVA provided that CCS
should receive all participant fees connected with riders competing in
CCS administered classes and all sponsorship fees generated from
CCS administered classes. The 1990 JVA contained a parallel reve-
nue provision with respect to the AMA, with any remaining net profit
to be divided equally.

   On July 24, 1990, the AMA and Edmondson, on behalf of CCS,
executed an agreement providing that, for a fee, the AMA would
grant sanctions for all racing events conducted by Edmondson and
allow Edmondson to use the AMA logo (the Sanction Agreement) in
connection with such events. The Sanction Agreement also provided
that "Edmondson agrees to submit to the AMA on a timely basis a list
of the entrants at national championship events, including their com-
petition classes, home addresses and AMA numbers." (J.A. 2028).
The Sanction Agreement had an automatic renewal provision for one-
year terms beginning each January 1, unless either party gave notice
no later than September 30 of the preceding year that it did not intend
to renew.

   CCS and the AMA renewed their joint venture relationship under
the same terms as the 1990 JVA for the years 1991, 1992, and 1993.1
    1
   In 1992, Edmondson sold the amateur part of his business to his
daughter. This part of his business is not at issue on appeal.
  On a different note, after the 1992 joint venture agreement was signed,
the parties agreed for the joint venture to pay $10,000 per race weekend
             EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                     5
Toward the end of the 1993 racing season, the AMA offered to buy
Edmondson’s share of the joint venture upon mutually agreeable
terms and bring all of the racing products in-house. In conjunction
with this offer, the AMA offered to hire Edmondson as a salaried
employee to "run the program." (J.A. 1173). The AMA then retained
the accounting firm of Ernst & Young to provide it with a value of
Edmondson’s interest in the joint venture. Ernst & Young valued
Edmondson’s interest in the joint venture at between $720,000 and
$1,000,000 based on cash flow projections.2

   Although negotiations between the AMA and Edmondson contin-
ued for some time, the parties came to dispute whether Edmondson
owned certain classes of races.3 In August 1993, while negotiations
continued, Edmondson orally notified the AMA that he desired to ter-
minate immediately the various agreements between himself or CCS
and the AMA. Edmondson followed up with written notice to this
effect in October 1993. During the negotiations, Edmondson, on
behalf of CCS, and the AMA executed a final joint venture agreement

to have the races broadcast by television, with the joint venture receiving
any revenue generated by the broadcasts. The AMA ultimately acknowl-
edged in 1994 that $35,000 in net television revenue was generated dur-
ing the 1992 season with no portion ever being paid to Edmondson. In
addition to those funds, the AMA failed to account to Edmondson for the
sale of the rights to broadcast the races in Japan, which sold for $75,000
in 1992. Finally, the AMA cost the joint venture $100,000 in profits by
unilaterally forfeiting an opportunity to sell the rights "to produce the
shows, to produce the Road Racing television," to a television cable
company in Denver named Prime Network. (J.A. 1321). The $35,000,
$75,000 and the $100,000 in television revenue lost or not reported to
Edmondson totaled $210,000.
   2
     Over the years of the joint venture relationship, Edmondson’s interest
in the joint venture generated for him between $794,000 and $1,100,000
per year. At trial, Edmondson presented expert testimony valuing his
interest in the joint venture relationship as of September 18, 1994 at
$1,114,450. The expert based his valuation entirely upon cash flow pro-
jections and did not give a separate valuation of the tangible assets such
as computers and racing equipment that Edmondson brought to the joint
venture.
   3
     At trial, Edmondson testified that he was not claiming that the AMA
could not run the 600 or 750 Supersport class without his permission.
6           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
(the 1994 JVA) to allow time for the negotiations to continue and to
allow the professional racing series the parties had operated under the
consecutive joint venture agreements to continue. The provisions of
the 1994 JVA were identical to those of the previous years, except
that the 1994 JVA did not contain a non-compete provision. Also, the
1994 JVA provided that it would automatically terminate after one
year unless terminated earlier by either party with thirty days notice.

   Somewhere along the way, the AMA decided it wanted to assume
control of Edmondson’s interest in the 1994 joint venture without
compensating him. Thus, the negotiations between Edmondson and
the AMA never reached the point of a signed agreement. In late 1993,
Tom Mueller, a vice president of the AMA, directed Roy Janson, the
then head of the AMA’s racing department, to prepare a memoran-
dum regarding how the AMA could effect a secret takeover of
Edmondson’s interest in the 1994 joint venture. Janson had completed
and submitted the requested memorandum by the end of December
1993. In early April 1994, the AMA implemented the secret takeover
plan outlined in Janson’s memorandum with a few revisions.

  As part of that plan, the AMA notified Edmondson on April 16,
1994 that it was exercising its right to terminate the 1994 JVA. How-
ever, the AMA, through one of its board of directors, still led
Edmondson to believe that it intended to strike a deal with him to pur-
chase his interest in the joint venture. Meanwhile, the AMA sought
surreptitiously to download from Edmondson’s race computer the
software necessary for registering entrants.

   On April 22, 1994, Edmondson met with the AMA’s Board of
Directors. Edmondson describes what took place at this meeting as
follows:

    It was presented to me that the [AMA] wanted to pursue
    this, bringing this to a close and that all of these negotiations
    back and forth with the price had not been working and so
    they wanted [to] approach it a different way; and that was
    [to] use some sort of a formula which would insure my con-
    tinued cooperation in the success of my business they
    bought from me, except they didn’t want to talk about buy-
    ing a business. It was kind of a win-win thing. We are going
             EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                  7
    to have to call a horse a cow here. We will talk about money
    or ways to pay you, but we are not going to talk about buy-
    ing the business.

                                 ***

    They agreed to pay me a figure that I don’t recall at the
    moment for each entry in any of the future [AMA] national
    championship events for the next five years. . . . [W]e ended
    up with a compromise program which was going to pay me
    $10,000 per race for the next five years, plus $45 for every
    entrant in those races.

(J.A. 1209-10).

   In reliance upon the AMA’s assurances that he had struck a deal,
Edmondson and his staff "immediately began the process of transfer-
ring control of the operation to the AMA." (J.A. 1214). Edmondson
testified that

    [o]ver the next 60 days we had three race events and a lot
    of work to do to make sure those events took place. But it
    gave us an opportunity to do in a fairly short amount of time
    a lot of training and a lot of transfer.

       We began the process by dealing with the pre-entry mail-
    ers for the upcoming events. There was a desire stated to me
    to make sure the mailers that came from the AMA looked
    like the ones I had been doing, so I worked with them in the
    choice of software, type faces. And after they sent me sev-
    eral drafts, approved the pre-entry mailers and from that
    point on they handled the production of pre-entry mailers.

(J.A. 1214). In response to the question at trial as to "what categories
of the control of [his] business that [he] turned over to the AMA in
this 60 day period," (J.A. 1214), Edmondson testified as follows:

    Well, the first one was, of course, again the production of
    pre-entry mailers. And then subsequently the entries, instead
8              EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
    of coming to my office started going to the AMA’s office.
    There were issues involving the Paddock Club, which was
    a hospitality program we had for corporate members and
    guests of team members. I made sure at each event to intro-
    duce [AMA Vice President] Tom Meuller, if he was there,
    and Ron Barrick to the track owners and their staff members
    with the understanding that they would be taking over the
    program the following season.

       In particular, at Laguna Seca [Racetrack] out in California
    had [sic] the opportunity to introduce them to the principles
    [sic] of two of my major sponsors . . . and made it clear to
    those sponsors that this transfer was taking place and that
    next year instead of doing business with me, they would be
    expecting contract proposals from the AMA.

(J.A. 1215).

   Edmondson testified that he physically showed employees of the
AMA how to use the computer program he had developed to conduct
the preregistration process. On July 17, 1994, AMA Board of Direc-
tors member Carl Reynolds verbally assured Edmondson that "we
have a deal" and that all that has been taking place for the last sixty
to seventy-five days has just been the activities of the lawyers. (J.A.
1218-19). Shortly thereafter, the AMA’s administrative director of
operations for its professional racing department, Dee White,
requested by telephone that Edmondson send the AMA a copy of his
mailing list (the Mailing List) and a set of pre-addressed mailing
labels. Edmondson agreed to send her the pre-addressed mailing
labels containing the addresses of the participants that he had culti-
vated as customers on the condition that the AMA would not make
a record of the addresses. Dee White agreed, and thus, Edmondson
sent the pre-addressed mailing labels to the AMA on July 20, 1994.

  After the AMA received the mailing labels, it refused to consum-
mate any deal with Edmondson. At trial, Edmondson testified that
once he realized that the AMA refused to consummate the deal he

    recognized that my business that I had spent eleven years
    with my family developing was gone and to recognize that
              EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                    9
      I had participated in my own demise, so to speak. I had will-
      ingly turned over the control of this business to my custom-
      ers, promoters, the sponsors, and I had done so in reliance
      on this deal. I had to recognize the fact that I no longer after
      the final event, had an income, nor a business.

(J.A. 1222). During the 1995 racing season, the AMA, through Para-
dama and without the involvement of Edmondson or CCS, "went out
and held themselves out as continuing the identical series that was in
1994 and ‘93 and ‘92 under the Joint Venture Agreement." (J.A.
1679).

   Beginning in early 1995, Edmondson started from scratch with a
new racing enterprise named "North American Sports Bike" (NASB)
and attempted to sell it to track owners and attract participant riders.
In evaluating Edmondson’s new product, track owners looked to three
acknowledged leaders in the business as to how they would respond.4
The three acknowledged leaders are the Mid-Ohio Race Track, the
Road America Race Track and the Brainerd Race Track. Among
these, the Mid-Ohio Race Track was the clear leader. After Edmond-
son had secured commitments from these three track owners and sev-
eral lesser tracks to run his new series, Paradama’s Chairman of the
Board, Cary Agajanian, directly contacted the marketing manager for
the Mid-Ohio Race Track, John Szymanski, and threatened to cancel
other important contracts between the Defendants and the track if the
track honored its commitment to Edmondson. The Mid-Ohio Track
canceled its contract with Edmondson in response to the threat. The
Mid-Ohio Track’s cancellation in turn caused cancellations by the
Road America Race Track and Brainerd Race Track. As a result of
these events, Edmondson’s new business never got off the ground. He
subsequently took a salaried position with the amateur racing com-
pany he had sold to his daughter, but ultimately had to file a petition
for bankruptcy protection under Chapter 11 of the United States
Bankruptcy Code.

  On September 17, 1996, Edmondson filed a complaint against the
Defendants in the United States District Court for the Western District
  4
   Only about sixteen tracks in the country are capable of handling this
type of motorcycle road race.
10           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
of North Carolina based upon federal question jurisdiction. See 28
U.S.C. § 1331. Edmondson’s complaint asserted the following causes
of action: (1) common law conversion of the Mailing List; (2) com-
mon law interference with contract and business relations; (3) com-
mon law conversion of Edmondson’s business interests and assets
that he brought to the 1994 joint venture; (4) violation of the Sherman
Act, 15 U.S.C. §§ 1-2, by "tying"; (5) violation of the Sherman Act
by "refusing to deal"; (6) violation of the Sherman Act by predatory
practices; (7) constructive fraud involving the television revenue; (8)
an accounting of joint venture income and expenses; (9) common law
unfair competition; and (10) unfair and deceptive practices in or
affecting commerce in violation of North Carolina General Statutes
§ 75-1.1 (§ 75-1.1).5

    The Defendants successfully obtained summary judgment in their
favor with respect to Edmondson’s three claims under the Sherman
Act. The district court retained jurisdiction over the remaining claims
pursuant to 28 U.S.C. § 1367. Except for Edmondson’s request for an
accounting of joint venture assets and his common law unfair compe-
tition claim, Edmondson presented his remaining claims to a jury in
December 1998.6

   The jury gave its verdict in the form of answers to special interrog-
atories. The jury first found that Edmondson owned the Mailing List;
the Defendants wrongfully converted the Mailing List; and such con-
version caused Edmondson $50,000 in damages. Second, the jury
found that the Defendants had wrongly interfered with Edmondson’s
respective 1995 contracts with the Mid-Ohio Race Track, the Brai-
  5
    The Defendants filed various counterclaims that are not at issue in this
appeal. We, therefore, mention them no further.
  6
    The Defendants conceded in their trial brief that North Carolina law
applied to every cause of action except for statutory unfair competition.
Also during the charging conference, the Defendants agreed that the
essential elements of each cause of action, except the claim for statutory
unfair competition, were identical under Ohio and North Carolina law.
On appeal, the Defendants make some attempt to assert that Ohio law
applies to Edmondson’s common law claims, but in light of the Defen-
dants’ concessions below in this regard, the Defendants have waived that
argument.
            EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                 11
nerd Race Track and the Road America Race Track. The jury
awarded Edmondson $10,000 with respect to each of these three con-
tracts for a total of $30,000. Third, the jury found the Defendants had
wrongfully converted business interests and assets brought by
Edmondson to the 1994 joint venture. The jury awarded Edmondson
$750,000 in damages for the Defendants’ actions in this regard.
Fourth, the jury found the AMA had a fiduciary duty to Edmondson
from 1990 through 1994; the AMA breached such duty; the AMA did
not act openly, fairly, and honestly with Edmondson; and as a result
of the AMA’s actions in this regard, Edmondson was entitled to
$100,000 in damages.

   Fifth, the jury found in favor of Edmondson with respect to his
claim alleging the Defendants violated § 75-1.1. In this regard, the
jury specifically found that the Defendants had asserted control over
Edmondson’s interest in the 1994 joint venture and/or excluded him
from the business; the Defendants misrepresented to Edmondson their
intention to purchase his interest in the joint venture; the Defendants
failed to disclose to Edmondson the terms and/or nature of television
coverage contracts for motorcycle races produced by the joint ven-
ture; the Defendants marketed and promoted professional motorcycle
races in 1995 and/or thereafter as if those races were the same product
which had been produced by the joint venture; the Defendants mar-
keted and promoted professional motorcycle races in 1995 and/or
thereafter as if those races were a continuation of the series operated
by the joint venture prior to 1995; and the defendants interfered with
actual and prospective contractual rights of Edmondson when he was
attempting to carry on his new motorcycle racing business. The jury
found all of this conduct affected commerce and proximately caused
Edmondson injury in the amounts stated. Finally, the jury awarded
Edmondson $750,000 in punitive damages against the AMA and
$250,000 in punitive damages against Paradama. In sum, Edmondson
prevailed on five claims: common law conversion of the Mailing List,
intentional interference with contracts, common law conversion of his
interests and assets that he brought to the 1994 joint venture, con-
structive fraud, and statutory unfair and/or deceptive practices in or
affecting commerce.

   On December 30, 1998, the district court entered judgment in favor
of Edmondson for $2,790,000. This figure represents a statutory tre-
12           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
bling of the $930,000 the district court presumed the jury awarded
Edmondson in actual damages with respect to his § 75-1.1 claim.
Edmondson elected to recover this amount in lieu of receiving the
total amount of actual and punitive damages awarded by the jury on
his common law claims. See N.C. Gen. Stat. § 75-16. The district
court awarded Edmondson $390,965 in attorneys’ fees and
$40,707.81 for disbursements based upon its findings that the Defen-
dants willfully engaged in several unfair and deceptive practices in or
affecting commerce and made an unwarranted refusal to fully resolve
the matters constituting the bases of Edmondson’s § 75-1.1 claim. See
N.C. Gen. Stat. § 75-16.1. The Defendants unsuccessfully opposed
the attorneys’ fees/disbursements award as unwarranted by the evi-
dence and on the ground that it was excessive.

   On January 11, 1999, the Defendants filed a post-trial motion for
judgment as a matter of law with respect to all claims or in the alter-
native for a new trial with respect to all claims. The district court
denied the motion on February 10, 1999.

   This timely appeal followed. On appeal, the Defendants challenge
the district court’s refusal to grant their post-trial motions for judg-
ment as a matter of law or, in the alternative, for a new trial. Addi-
tionally, the Defendants challenge the district court’s award for
attorneys’ fees and for disbursements under § 75-16.1.

                                   II.

   Under Federal Rule of Civil Procedure 50, "a court should render
judgment as a matter of law when ‘a party has been fully heard on
an issue and there is no legally sufficient evidentiary basis for a rea-
sonable jury to find for that party on that issue.’" Reeves v. Sanderson
Plumbing Prods., Inc., 120 S. Ct. 2097, 2109 (2000) (quoting Federal
Rule of Civil Procedure 50(a)). In considering a motion for judgment
as a matter of law, the district court should review "all of the evidence
in the record." Id. at 2110. "In doing so, however, the court must draw
all reasonable inferences in favor of the nonmoving party, and it may
not make credibility determinations or weigh the evidence." Id.

     Thus, although the court should review the record as a
     whole, it must disregard all evidence favorable to the mov-
             EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                   13
    ing party that the jury is not required to believe. That is, the
    court should give credence to the evidence favoring the non-
    movant as well as that "evidence supporting the moving
    party that is uncontradicted and unimpeached, at least to the
    extent that evidence comes from disinterested witnesses."

Id. (quoting 9A Charles Allan Wright & Arthur R. Miller, Federal
Practice and Procedure § 2529, p. 299 (2d ed. 1995)). We review de
novo a district court’s decision to grant or deny a motion for judgment
as a matter of law. See In re Wildewood Litigation, 52 F.3d 499, 502
(4th Cir. 1995).

   In contrast, we review a district court’s decision to deny a motion
for a new trial made pursuant to Federal Rule of Civil Procedure 59
for abuse of discretion. See Cline v. Wal-Mart Stores, Inc., 144 F.3d
294, 301 (4th Cir. 1998). Under Rule 59, a new trial should be
granted only if "the verdict is against the clear weight of the evidence,
or is based upon evidence which is false, or will result in a miscar-
riage of justice." Mattison v. Dallas Carrier Corp., 947 F.2d 95, 100
(4th Cir. 1991) (internal citation and quotation marks omitted).

                                  III.

   The Defendants first contend the district court erred by denying
their motion for judgment as a matter of law or, in the alternative, for
a new trial with respect to Edmondson’s claim for conversion of the
Mailing List. In North Carolina, conversion is generally defined as
"an unauthorized assumption and exercise of the right of ownership
over goods or personal chattels belonging to another, to the alteration
of their condition or the exclusion of an owner’s rights." Peed v. Bur-
leson’s, Inc., 94 S.E.2d 351, 353 (N.C. 1956) (internal quotation
marks omitted). According to the Defendants, Edmondson’s claim for
conversion of the Mailing List is nothing more than a contract dis-
pute. Therefore, the Defendants argue, under our decision in Brous-
sard v. Meineke Discount Muffler Shops, Inc., 155 F.3d 331 (4th Cir.
1998), Edmondson’s claim for conversion of the Mailing List cannot
stand.

  Broussard stands for the proposition, among others not relevant
here, that a party is not liable under North Carolina common law the-
14           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
ories of tort or under § 75-1.1 if the dispute at issue is an ordinary
contract dispute. See id. at 345. For example, a dispute over the inter-
pretation of the terms of a contract cannot be transformed into a tort
action. See id.

   The Defendants argue that Broussard comes into play here because
Edmondson’s claim for conversion of the Mailing List rests upon an
interpretation of the following provision of the Sanction Agreement:
"Edmondson agrees to submit to the AMA on a timely basis a list of
the entrants at national championship events, including their competi-
tion classes, home addresses and AMA numbers." (J.A. 2028). We
disagree that Edmondson’s claim for conversion of the Mailing List
rests upon an interpretation of this quoted provision of the Sanction
Agreement. As stated previously, the Sanction Agreement, first exe-
cuted in July 1990 for a term ending December 31, 1990, contained
an automatic one-year renewal provision for the next calendar year
unless either party gave notice of an intent to terminate the agreement
no later than September 30. The record plainly reflects that Edmond-
son notified the AMA in August 1993 that he intended to cancel all
current written agreements with the AMA and that the automatic
renewals would not take place. Thus, if the Sanction Agreement was
still in force in August 1993, it did not automatically renew on Janu-
ary 1, 1994. Therefore, when Edmondson gave the AMA the Mailing
List in the form of pre-addressed mailing labels in July 1994, the
Sanction Agreement had not been in force for seven months.

   Because Edmondson was under no contractual obligation to give
the AMA the Mailing List in July 1994, his conversion claim cannot
be fairly characterized as a contract dispute. Thus, Edmondson’s con-
version claim regarding the Mailing List does not suffer from a
Broussard-type problem. To the extent the Defendants argued to the
jury that they already possessed the complete contents of the Mailing
List prior to July 1994 on account of Edmondson’s previous obliga-
tion to provide it under the Sanction Agreement, our conclusion is not
affected. The jury obviously heard all of the evidence pertaining to
whether the AMA already possessed the contents of the Mailing List.
The jury was certainly entitled to infer that the AMA did not already
possess the contents of the list from the fact that the AMA’s Director
of Operations requested the list from Edmondson in July 1994.
             EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                 15
  In sum, we affirm the district court’s judgment in favor of
Edmondson on his claim for conversion of the Mailing List.

                                  IV.

   The Defendants next contend the district court erred by denying
their motion for judgment as a matter of law or, in the alternative, for
a new trial with respect to Edmondson’s claim for conversion of the
tangible and intangible assets that he contributed to the 1994 joint
venture. According to Edmondson, this claim pertained to the Defen-
dants’ actions in converting tangible assets "like computer hardware
and software for entries and scoring, safety equipment, a dynamome-
ter, air fences, brake markers, radios, flags, awnings, tables and
chairs, and food preparation equipment for the Paddock Club," and
intangible assets such as the good will of his corporation and certain
racing classes that he had cultivated over the years. (Edmondson’s
Brief at 44).

   The Defendants make two arguments in support of their challenge
to this claim. First, they argue that Edmondson’s second conversion
claim is grounded upon the 1994 JVA, and thus our decision in
Broussard, discussed supra, bars the claim. Second, the Defendants
contend the record lacks any evidence that they converted any prop-
erty belonging to Edmondson that may be the proper subject of a con-
version claim. We address each of these arguments in turn.

   The record shows that Edmondson’s claim for conversion of the
tangible and intangible assets that he contributed to the 1994 joint
venture is not grounded upon the 1994 JVA. First, the claim does not
rest upon an interpretation of any of the joint venture agreements.
Second, the claim focuses upon actions by the Defendants occurring
after April 16, 1994, the date the AMA notified Edmondson that it
was exercising its right to terminate the 1994 JVA. The claim’s refer-
ence to the 1994 JVA is merely descriptive of the property Edmond-
son alleged the Defendants wrongly converted after the parties no
longer had a joint venture relationship. Because the claim is not
grounded upon any contractual agreement between the parties, a
Broussard problem does not exist.

   The Defendants’ second argument raises the question of what type
of property may be the proper subject of a claim for conversion under
16           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
North Carolina’s common law. Here, the district court charged the
jury that under North Carolina law: "Conversion is the unauthorized
exercise of a right of ownership over personal property belonging to
another and/or the unauthorized exclusion of an owner from exercis-
ing his rights of ownership over his own personal property." (J.A.
1701). The district court did not give an instruction excluding intangi-
ble assets such as business expectancies or good will from the term
"personal property."

   At trial, the Defendants objected to the district court’s refusal to
instruct the jury that Edmondson’s conversion claim regarding the
assets he contributed to the 1994 joint venture must be limited to
"capital assets that the Plaintiff might identify." (J.A. 1024). A capital
asset is a "long-term asset used in the operation of a business or used
to produce goods or services, such as equipment, land, or an industrial
plant." Black’s Law Dictionary 113 (7th ed. 1999). The definition of
the term capital asset naturally excludes intangible assets such as
business expectancies and good will. See id. (defining the term "intan-
gible asset as [a]n asset that is not a physical object, such as a patent,
a trademark, or goodwill").

   The Defendants are correct that intangible business assets such as
business expectancies and good will may not be the proper subject of
a claim for conversion under North Carolina’s common law. See Nor-
man v. Nash Johnson & Sons’ Farms, Inc., 537 S.E.2d 248, 264 (N.C.
Ct. App. 2000) (holding that a claim for conversion under North Car-
olina common law does not apply to "intangible interests such as
business opportunities and expectancy interests"); see also W. Page
Keeton et al., Prosser and Keeton on Torts, § 15 at 91-92 (5th ed.
1984) (recognizing traditional common law rule that a business’ good
will is not the proper subject of a conversion claim). Thus, the Defen-
dants were correct to object to the district court’s instruction regard-
ing the claim of conversion that allowed the jury to find the
Defendants liable for conversion of intangible assets in the nature of
business expectancies and good will. Indeed, the jury’s $750,000
award with respect to this claim leads us inescapably to believe that
it did so. First, the jury heard no evidence regarding the value of any
tangible assets that Edmondson used in his business such as flags,
computers, or radios. Second, the jury heard evidence that Ernst and
Young valued Edmondson’s business at between $720,000 to
             EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                  17
$1,000,000 based on cash flow. Indeed, Edmondson’s expert witness
valued Edmondson’s business by using cash flow projections. The
fact that cash flow projections are quintessentially business expectan-
cies underscores the problem with the conversion claim at issue.
Finally, the record contains no other evidence regarding the value of
the assets of Edmondson’s business.

   In sum, we hold the judgment in favor of Edmondson with respect
to his claim alleging conversion of his tangible and intangible busi-
ness assets is materially infirm for the reasons just discussed. Accord-
ingly, we vacate the district court’s judgment with respect to that
claim and remand with instructions that the district court conduct a
new trial on the claim with jury instructions that make clear that
intangible business assets in the nature of business expectancies and
good will are not the proper subjects of a conversion claim under
North Carolina law.

                                  V.

   Next, the Defendants challenge the district court’s refusal to grant
them judgment as a matter of law or, in the alternative, for a new trial
with respect to Edmondson’s claim for tortious interference with con-
tracts.

  The elements of this claim are:

    First, that a valid contract existed between the plaintiff and
    a third person . . . . Second, that the outsider had knowledge
    of the plaintiff’s contract with the third person. Third, that
    the outsider intentionally induced the third person not to
    perform his contract with the plaintiff. Fourth, that in so
    doing the outsider acted without justification. Fifth, that the
    outsider’s act caused the plaintiff actual damages.

Peoples Security Life Ins. Co. v. Hooks, 367 S.E.2d 647, 649-50 (N.C.
1988) (internal quotation marks omitted). Here, the jury found that the
Defendants had wrongfully interfered with a contract right between
Edmondson and Mid-Ohio Race Track for 1995 worth $10,000. The
jury found the same with respect to the Brainerd Race Track and the
Road America Race Track.
18           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
   The Defendants argue unconvincingly that insufficient evidence
existed to support these findings. The evidence, viewed in the light
most favorable to Edmondson, shows that after he had secured con-
tractual commitments from these three track owners to run his new
series, Cary Agajanian, Paradama’s Chairman of the Board, directly
contacted the Mid-Ohio Race Track’s marketing manager and threat-
ened to cancel other important contracts between the AMA and Para-
dama on the one hand and the Mid-Ohio Race Track on the other
hand if it honored its contract with Edmondson. The record supports
that the Mid-Ohio Race Track’s cancellation in turn proximately
caused cancellations by Road America and Brainerd. This evidence
is sufficient to sustain the jury’s verdict in favor of Edmondson on his
tortious interference with contract claims.

                                  VI.

   The AMA next challenges the district court’s refusal to grant its
motion for judgment as a matter of law or, in the alternative, for a
new trial with respect to Edmondson’s constructive fraud claim. In
this regard, the AMA raises its Broussard argument again.

   With respect to Edmondson’s constructive fraud claim, the jury
found that the AMA had a fiduciary duty to Edmondson from 1990
through 1994, that it breached that duty, and that the AMA did not
act openly, fairly, and honestly with Edmondson. The jury found
$100,000 in damages with respect to this claim. Edmondson based his
constructive fraud claim on the AMA’s actions in secretly withhold-
ing from him or unilaterally foregoing joint venture revenue from
television coverage. According to Edmondson, he was due the money
under the terms of the 1992 and 1993 JVAs.

   This time, we agree with the AMA that Broussard bars the claim.
Edmondson’s claim is essentially one for breach of contract. He is
alleging that the AMA failed to carry out promises that it made to him
as part of the 1992 and 1993 JVAs. Broussard teaches that even if a
breach of contract is intentional, it does no more than state a standard
breach of contract claim. See 155 F.3d at 347. Based on Broussard,
we vacate the judgment in favor of Edmondson with respect to his
constructive fraud claim and remand the case to the district court with
            EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                 19
instructions to enter judgment in favor of the AMA with respect to
that claim.

                                 VII.

   The Defendants rely on two grounds in contending the district
court erred in denying their motion for judgment as a matter of law
or in the alternative for a new trial with respect to Edmondson’s § 75-
1.1 claim. First, they contend Ohio law, which does not provide a par-
allel claim with treble damages, controls with respect to this claim.
Second they reiterate their Broussard argument.

   As the district court concluded, the choice of law issue should be
resolved in favor of Edmondson. All parties properly agree that the
choice of law rules of North Carolina, as the forum state, apply to
determine which state’s substantive law applies to Edmondson’s
claims. See In re Nantahala Village, Inc., 976 F.2d 876, 880 (4th Cir.
1992). We have held that when the place of injury is open to debate
in regard to an unfair trade practices claim, North Carolina choice of
law rules require a court to apply the law of the state with the most
significant relationship to the transaction. See New England Leather
Co. v. Feuer Leather Corp., 942 F.2d 253, 255 (4th Cir. 1991).
"Under the significant relationship test we consider where the rela-
tionship between the parties was created and where it was centered."
Id.

  In applying this test, the district court stated as follows:

    The joint venture agreement provides it was entered into in
    Ohio. Plaintiff operated as a sole proprietor but AMA was
    an Ohio non-profit corporation. Plaintiff has always been a
    North Carolina resident and always operated his business
    from his North Carolina office. During the joint venture
    period, he also operated the joint venture from North Caro-
    lina. Plaintiff managed all classes of the races, including
    those of AMA, processed pre-entries, sold sponsorships,
    processed racing licences and collected entry fees and appli-
    cations from his North Carolina office despite the fact that
    the races at issue occurred at various locations throughout
    the country. And, Plaintiff, a North Carolina resident has
20           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
     been harmed by the conduct at issue. . . . The Court finds
     the North Carolina unfair trade practices statute should
     apply.

(J.A. 1842-43).

   The Defendants argue that application of the significant relation-
ship test results in the choice of Ohio substantive law. In this regard,
the Defendants rely heavily on their assertion that all of Edmondson’s
claims arise out of the parties’ joint venture relationship. They also
rely on the fact that all of the joint venture agreements were entered
into in Ohio and called for any issues of performance or construction
under those agreements to be decided under Ohio law. We agree with
the district court. The record supports the conclusion that North Caro-
lina had a more significant relationship to this case than Ohio.

   We next address the Defendants’ argument that all of the conduct
underlying Edmondson’s § 75-1.1 claim merely states a breach of
contract claim, and thus, under Broussard, is not actionable as a § 75-
1.1 claim. We begin our analysis by setting forth the language and
mechanics of a § 75-1.1 claim. Section 75-1.1 prohibits "[u]nfair
methods of competition in or affecting commerce, and unfair or
deceptive acts or practices in or affecting commerce." N.C. Gen. Stat.
§ 75-1.1(a). Section 75-1.1 protects consumers as well as individual
business persons. See McDonald v. Scarboro, 370 S.E.2d 680, 683
(N.C. Ct. App. 1988). Thus, disputes between competitors such as
Edmondson and the Defendants fall under the province of § 75-1.1.
See McDonald, 370 S.E.2d at 683.

   In order to prevail on a § 75-1.1 claim, a plaintiff must show: (1)
an unfair or deceptive act or practice, or an unfair method of competi-
tion, (2) in or affecting commerce, (3) proximately causing actual
injury to the plaintiff or the plaintiff’s business. See Spartan Leasing
v. Pollard, 400 S.E.2d 476, 460-61 (N.C. Ct. App. 1991). Based upon
the jury’s findings of fact, the court must determine as a matter of law
whether a defendant’s conduct violates § 75-1.1. See McDonald, 370
S.E.2d at 684. An act or practice is "unfair" within the meaning of
§ 75-1.1 "when it offends established public policy as well as when
the practice is immoral, unethical, oppressive, unscrupulous, or sub-
stantially injurious to consumers." Marshall v. Miller, 276 S.E.2d
             EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                  21
397, 403 (N.C. 1981). An act or practice is "deceptive" within the
meaning of § 75-1.1 when it has "the capacity or tendency to
deceive." Boyd v. Drum, 501 S.E.2d 91, 96 (N.C. Ct. App. 1998)
(internal quotation marks omitted), aff’d, 511 S.E.2d 304 (N.C. 1999).
Finally, although no precise definition of the term "unfair methods of
competition" exists,

    [u]nfair competition has been referred to in terms of conduct
    which a court of equity would consider unfair. Thus viewed,
    the fairness or unfairness of particular conduct is not an
    abstraction to be derived by logic. Rather, the fair or unfair
    nature of particular conduct is to be judged by viewing it
    against the background of actual human experience and by
    determining its intended and actual effects upon others.

McDonald, 370 S.E.2d at 684 (internal quotation marks omitted). As
the Defendants correctly point out, even an intentional breach of con-
tract is not sufficiently unfair or deceptive to sustain an action under
§ 75-1.1. See Broussard, 155 F.3d at 347. Rather, if a breach of con-
tract situation is at issue, substantial aggravating circumstances
attending to the breach must be present. See id.

    With respect to Edmondson’s § 75-1.1 claim, the jury found the
Defendants: (1) misrepresented to Edmondson their intention to pur-
chase his interest in the joint venture; (2) failed to disclose to
Edmondson the terms and/or nature of television coverage contracts
for motorcycle races produced by the joint venture; (3) marketed and
promoted professional motorcycle races in 1995 and/or thereafter as
if those races were the same product which had been produced by the
joint venture; (4) marketed and promoted professional motorcycle
races in 1995 and/or thereafter as if those races were a continuation
of the series operated by the joint venture prior to 1995; (5) interfered
with actual and prospective contractual rights of Edmondson when he
was attempting to carry on his new motorcycle racing business; and
(6) asserted control over Edmondson’s interest in the 1994 joint ven-
ture and/or excluded him from the business. Furthermore, the jury
found that all of this conduct by the Defendants was in commerce or
affected commerce and proximately caused injury to Edmondson. The
district court concluded that all of this conduct constituted unfair and
deceptive practices and unfair competition in or affecting commerce
22           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
in violation of § 75-1.1. Additionally, the district court held the same
with respect to the Defendants’ conversion of the Mailing List.

   We first hold that Broussard precludes Edmondson from recover-
ing under § 75-1.1 for the Defendants’ failure to disclose the terms
and/or nature of television coverage contracts for motorcycle races
produced by the joint venture. This conduct involves nothing more
than an intentional breach of one or more of the joint venture agree-
ments.

   We hold, however, that the balance of the jury’s findings, including
its finding that the Defendants converted the Mailing List, support a
finding of liability for violations of § 75-1.1. Specifically, the Defen-
dants’ misrepresentations regarding their continued interest in pur-
chasing Edmondson’s business while at the same time secretly
making and executing plans to take over his business constitutes an
unfair and deceptive practice in or affecting commerce. See Hardy v.
Toler, 218 S.E.2d 342, 347 (1975) (holding that used car salesman’s
misrepresentations to buyer that used car had only one owner, that
remaining portion of original manufacturer’s new car warranty could
be transferred to buyer on payment of fee, and that automobile had
not been involved in a wreck violated § 75-1.1); First Atlantic Mgmt.
Corp. v. Dunlea Realty Co., 507 S.E.2d 56, 64-65 (N.C. Ct. App.
2000). The conduct was certainly unethical and had the capacity and
tendency to deceive. Indeed, based upon the Defendants’ misrepre-
sentations, Edmondson personally met with his sponsors, promoters,
and the track owners with whom he did business in order to effectuate
a smooth transition of the ownership of his business to the Defen-
dants. Additionally, Edmondson worked with personnel of the Defen-
dants to instruct them on the use of software and operational
procedures of his business. The Defendants’ misrepresentations pre-
ceded and went hand in hand with their assertion of control over the
interest Edmondson held in the 1994 joint venture and/or excluding
him from his business. The record shows that such interest primarily
included the good will of his business, efficient operational proce-
dures, and the Mailing List. Such conduct also constituted an unfair
trade practice or method of competition in that it was oppressive,
unethical, and clearly intended by the Defendants to take something
for nothing. See Drouilliard v. Keister Williams Newspaper Servs.,
Inc., 423 S.E.2d 324 (N.C. Ct. App. 1992) (conversion of confidential
             EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                  23
customer list violated § 75-1.1). A Broussard problem does not exist
here because the conduct at issue does not involve any obligations of
the parties under the various joint venture agreements and the bulk of
it occurred after the termination of the parties’ joint venture relation-
ship.

   The Defendants’ marketing and promotion of professional motor-
cycle races in 1995 and/or thereafter as if those races were the same
product as and a continuation of the series operated by the joint ven-
ture prior to 1995 is a form of passing off. Such passing off is obvi-
ously an unfair method of competition in or affecting commerce. See
Harrington Mfg. Co., Inc. v. Powell Mfg. Co., 248 S.E.2d 739, 746
(N.C. Ct. App. 1978) (company’s use of competitor’s actual product
in demonstrations to potential customers while at the same time
falsely representing to potential customers that it had manufactured
the product constituted an unfair method of competition within the
purview of § 75-1.1). Again, no Broussard problem exists because the
conduct at issue does not involve any rights or obligations under the
consecutive joint venture agreements between the parties. Finally, the
Defendants’ conduct in interfering with Edmondson’s contractual
rights and prospective contractual rights when he was attempting to
carry on his new business constitutes unfair competitive practice in or
affecting commerce within the purview of § 75-1.1. See McDonald,
370 S.E.2d at 685 (holding that § 75-1.1 is applicable to tortious inter-
ference with contract situations); Kewaunee Scientific Corp. v.
Pegram, 503 S.E.2d 417, 422 (N.C. Ct. App. 1998) (recognizing that
interference with employment relations can be the basis for a viola-
tion of § 75-1.1). Indeed, the Defendants’ pernicious threats to cancel
business with track owners if they honored commitments to Edmond-
son effectively and unfairly doomed his attempt to start over in the
business of running professional and semi-professional motorcycle
races. See Gray v. North Carolina Ins. Underwriting Ass’n, 529
S.E.2d 676, 681 (N.C. 2000) ("[W]here a party engages in conduct
manifesting an inequitable assertion of power or position, such con-
duct constitutes an unfair act or practice."). Again, we can discern no
basis for Broussard to come into play here.

   Having sifted through the multiple findings supporting the judg-
ment in favor of Edmondson with respect to liability for his § 75-1.1
claim, we must next examine the damage award connected to the
24          EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
claim. North Carolina General Statutes § 75-16 provides that if dam-
ages are assessed with respect to a § 75-1.1 claim, "judgment shall be
rendered in favor of the plaintiff and against the defendant for treble
the amount fixed by the verdict." N.C. Gen. Stat. § 75-16. The phrase
"treble the amount fixed by the verdict" as found in § 75-16 provides
only for the trebling of damages determined by the fact finder to be
the proximate result of a § 75-1.1 violation. See Gray, 529 S.E.2d at
685. Should the same conduct give rise to a common law claim and
a § 75-1.1 claim, the plaintiff may recover damages for either claim,
but not for both. See United Laboratories, Inc. v. Kuykendall, 437
S.E.2d 374, 379 (N.C. 1993).

   Here, Edmondson elected to recover damages for his § 75-1.1
claim. Based upon this election, the district court entered judgment in
favor of Edmondson for $2,790,000, plus pre and post judgment inter-
est. Believing the conduct underlying all of Edmondson’s common
law claims paralleled the conduct underlying his § 75-1.1 claim, the
district court arrived at the $2,790,000 figure by trebling the amount
of actual damages the jury awarded with respect to Edmondson’s
common law claims.

   We first hold the judgment must be reduced by $300,000, which
represents the trebled amount of the jury’s award with respect to the
Defendants’ failure to disclose the terms and/or nature of television
coverage contracts. We, therefore, vacate the portion of the judgment
awarding Edmondson $300,000 as damages for the Defendants’ fail-
ure to disclose the terms and/or nature of television coverage con-
tracts for motorcycle races produced by the joint venture. This leaves
a balance of $2,490,000. Of this amount, we are troubled by the
$750,000 the district court presumed the jury found as damages flow-
ing from the Defendants’ "[a]ssert[ion] of control over [Edmond-
son’s] interest in the 1994 joint venture and/or exclu[sion of] him
from the business." (J.A. 1723). The jury never actually made a dam-
ages finding with respect to this conduct. The closest it came to such
a finding was the finding it made as a result of the district court’s
flawed instructions regarding Edmondson’s common law claim for
conversion of the business assets that he brought to the 1994 joint
venture. In light of the flawed instructions and the large sum of
money at stake, we are not comfortable allowing the statutory trebling
of the $750,000 to stand. Accordingly, we vacate this portion of the
            EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.                25
judgment in favor of Edmondson and remand for a new trial on dam-
ages in order for the jury to make a specific finding regarding the
damages flowing from Defendants’ "[a]ssert[ion] of control over
[Edmondson’s] interest in the 1994 joint venture and/or exclu[sion of]
him from the business." (J.A. 1723). Of course, such damages may
include, subject to proof, those damages flowing from Edmondson’s
loss of intangible business assets such as business expectancies and
goodwill. This leaves the remaining balance of the judgment at
$240,000, which we are comfortable is amply supported by the evi-
dence, and of which the jury made specific findings. Accordingly, we
affirm this portion of the judgment in favor of Edmondson.

                                VIII.

   Finally, we must address some loose ends created by our distur-
bance of the final judgment. Our vacature of Edmondson’s common
law constructive fraud claim and conversion claim pertaining to the
business assets that he contributed to the 1994 joint venture necessi-
tates that we vacate the jury’s finding of punitive damages and
remand for a new trial on that issue. Additionally, given our partial
disturbance of the district court’s judgment with respect to Edmond-
son’s § 75-1.1 claim, we vacate the district court’s attorneys’
fees/disbursements award in favor of Edmondson, which it made pur-
suant North Carolina General Statutes § 75-16.1. We direct the dis-
trict court to reconsider Edmondson’s motion for attorneys’ fees and
disbursements pursuant to § 75-16.1 following the conclusion of all
proceedings on remand and express no opinion on the merits of the
motion. We have reviewed all other assignments of error urged by the
Defendants and find them to be without merit.

                                 IX.

   In conclusion, we: (1) affirm the judgment with respect to
Edmondson’s conversion claim pertaining to the Mailing List; (2)
vacate the judgment with respect to Edmondson’s claim for conver-
sion of his business assets and interests that he brought to the 1994
joint venture and remand for a new trial with proper instructions out-
lined in Part IV of this opinion; (3) affirm the judgment with respect
to Edmondson’s claim alleging tortious interference with contracts;
(4) vacate the judgment in favor of Edmondson with respect to his
26           EDMONDSON v. AMERICAN MOTORCYCLE ASSOC.
constructive fraud claim and remand with instructions that the district
court enter judgment in favor of the AMA with respect to that claim;
(5) vacate the judgment as it pertains to the district court’s conclusion
that the Defendants’ failure to disclose the terms and/or nature of tele-
vision coverage contracts for motorcycle races produced by the joint
venture violated § 75-1.1; (6) affirm the liability portion of the judg-
ment in favor of Edmondson with respect to the balance of the Defen-
dants’ conduct the district court concluded violated § 75-1.1; (7)
affirm the portion of the judgment allowing Edmondson to recover
the trebled amounts of his actual damages flowing from the Defen-
dants’ violations of § 75-1.1 in connection with their conversion of
the Mailing List and tortious interference with Edmondson’s actual
and prospective contractual rights; (8) vacate the portion of the judg-
ment allowing Edmondson to recover the trebled amount of damages
the district court presumed the jury found with respect to the Defen-
dants’ exclusion of Edmondson from his business and remand for a
new trial on damages as to that issue; (9) vacate the punitive damages
award and remand for a retrial on that issue; and (10) vacate the
award for attorneys’ fees and disbursements and remand for the dis-
trict court to reconsider Edmondson’s motion for attorneys’ fees and
disbursements at the conclusion of all other proceedings on remand.

                         AFFIRMED IN PART, VACATED IN PART,
                                             AND REMANDED